Citation Nr: 0903435	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder, 
including as secondary to service-connected pes planus and 
left knee disabilities.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from November 1958 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In January 2004, the RO denied service connection 
for bilateral pes planus and denied reopening the claim for 
service connection for bilateral leg pain because new and 
material evidence had not been received.  A September 2005 RO 
decision continued those decisions and denied service 
connection for back and bilateral knee disorders.  A May 2006 
rating decision granted service connection for bilateral pes 
planus, rated as 10 percent disabling and for a left knee 
strain, residuals.   

In June 2007, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002) .   

The Board issued a decision in June 2008.  It granted service 
connection for a back disorder, secondary to service-
connected pes planus and left knee disabilities.  It found 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
bilateral leg pain.  It also denied an initial disability 
rating in excess of 10 percent for bilateral pes planus.  The 
issue of entitlement to service connection for a right knee 
disorder, including as secondary to service-connected pes 
planus and left knee disabilities, was remanded for 
examination and a medical opinion.  The required development 
has been done and the case returned to the Board for 
appellate review.  

The veteran has submitted medical opinions to the effect that 
he is totally and permanently disabled by the claimed 
conditions.  A claim for a total disability rating based on 
individual unemployability (TDIU) has not been considered in 
the first instance by the RO.  Such claim is referred to the 
RO for appropriate disposition.  


FINDING OF FACT

The veteran does not have a right knee disorder as the result 
of his active military service, including as secondary to 
service-connected disabilities.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The above-described duty to notify was satisfied by way of a 
letter sent to the veteran in July 2005 that fully addressed 
all three notice elements and was sent prior to the AOJ 
decision in September 2005.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The initial notice did not contain the notice provisions 
pertaining to ratings and effective dates required in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), by the U.S. Court of 
Appeals for Veterans Claims (Court).  That notice was 
provided in May 2006, but the veteran will not be prejudiced 
by the late notice as the claim is being denied and no rating 
or effective date will be assigned.  In any event, the claim 
of service connection for the right knee was readjudicated by 
a supplemental statement of the case in February 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (indicating 
that the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as in a SSOC 
(SSOC), is sufficient to cure the timing defect).

Duty to Assist

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, as well as private records identified by the 
veteran.  The veteran has been examined and a medical opinion 
has been obtained.  The veteran has been afforded a hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of these claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

In order to establish service connection on a direct basis, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the veteran does not claim a right knee injury 
or disease in service.  Neither do the service medical 
records show such disease or injury.  To the contrary, the 
normal lower extremity findings by a medical doctor on the 
separation examination, in February 1962, and the passage of 
many years without medical documentation of manifestations 
form a preponderance of evidence against direct service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Rather, the veteran asserts that his service-connected pes 
planus and left knee disability caused a right knee 
disability.  Service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2008); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In its June 2008 remand, the Board noted questions as to a 
right knee diagnosis.  Service connection requires a current 
disability as diagnosed by a medical professional.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In May 2005, a VA 
nurse practitioner reported that the veteran was being 
treated for knee pain, again without a specific diagnosis.  
On the "QTC" examination in April 2006, Dr. G. C. expressed 
the opinion that the veteran had a bilateral knee strain.  
The VA examination of September 2006 shows that the veteran's 
knees were examined, but there was no diagnosis.  

The August 2008 VA examination resulted in a diagnosis of 
mild degenerative joint disease, right knee with zero to 
minimal loss of function.  That diagnosis is supported by 
X-ray studies and objective examination findings.  There is 
no competent medical diagnosis to the contrary.  Therefore, 
the Board finds the veteran does currently have mild 
degenerative joint disease of the right knee.  

Whether this is due to a service-connected disability is 
another question and there was no definitive medical opinion 
on that point prior to the June 2008 Board remand.  On the 
"QTC" examination in April 2006, Dr. G. C. expressed the 
opinion that the veteran had a bilateral knee strain, but did 
not provide a clear opinion as to whether his diagnosis was 
linked to service or a service-connected disability.  The VA 
examination of September 2006 shows that the veteran's knees 
were examined, but there was no opinion as to the cause of 
the veteran's complaints.  The strongest support came from a 
May 2005 summary by a VA nurse practitioner, which shows that 
the veteran was being treated for knee pain, and contained a 
statement to the effect that knee problems were treated in 
service and that it was as likely as not that his service 
duty caused or aggravated the problem.  That statement 
appears to have been based on the veteran's recollection of 
his history, because the service medical records do not 
document any treatment for a right knee disorder during 
service, although Osgood-Schlatter's disease of the left knee 
was noted on separation examination.  The restatement of a 
claim by a physician or other medical practitioner who does 
not have personal knowledge of the matter or supporting 
records is no better than the veteran's assertion of his 
claim.  See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill 
v. Brown, 8 Vet. App. 342 (1995).  Thus, the comments in the 
May 2005 summary are not persuasive to establish service 
connection on a direct or secondary basis.  

Pursuant to the remand of this Board, the veteran was 
examined in August 2008.  The claims folder was available and 
reviewed.  The examiner notes that the service medical 
records revealed no evidence of any injury to the veteran's 
right knee or any complaint or treatment for any right knee 
condition while in service.  It was noted that he had a pre-
existing bilateral pes planus prior to service.  The veteran 
reported that he developed flat feet in service and believed 
that the flat foot condition caused left knee, right knee and 
low back conditions.  He said he started having right knee 
problems in 1970 and saw a private physician at that time.  
He said he developed arthritis due to wear and tear because 
of his foot condition.  There was no history of any specific 
injury to his right knee during or after service.  He said he 
had been having a lot of pain and could not stand or walk 
very long, no more than 25 or 30 yards.  He could not stand 
stable.  He had not had any surgery.  He report that he 
sometimes wore a brace, but did not wear one to the 
examination.  He had worked in construction but quit a couple 
of years earlier because he could not climb ladders.  He felt 
that the problem had followed a progressively worsening 
course since its onset.  He treated it with pain medication.  
He intermittently used a cane or walker for ambulation and 
was unable to stand for more than a few minutes.  The knees 
were said to be unstable, the left worse than the right.  
Knee pain was 7/10.  

Physical examination showed the veteran's weight bearing 
joints were affected and he had poor propulsion.  There was 
no evidence of abnormal weight bearing.  The right knee 
actively and passively flexed 130 degrees, with pain 
beginning at 105 degrees and ending at 130 degrees.  There 
was no additional limitation of motion on repetitive use.  
Active and passive extension went to the 0 degree position 
and there was no additional limitation of motion on 
repetitive use.  Measurements of left knee motion were 
similar.  There was no bone loss, inflammatory arthritis, or 
joint ankylosis.  There was tenderness and painful movement.  
The right knee also had an old healed horizontal scar across 
the lower part of the patellar area.  The veteran said it was 
caused when his knee hit a window seal in 1978.  There was no 
swelling, edema, effusion, weakness, or instability.  During 
palpation, he said he felt mild tenderness.  There was no 
redness, heat, abnormal movement, or guarding of movement.  
He said the movements were painful but he was able to endure 
them.  McMurray's, Lachman's and drawer tests were all 
negative.  There were bumps consistent with Osgood-
Schlatter's disease.  There was no crepitation, masses behind 
the knee, clicks, snaps, grinding, instability, patellar 
abnormality, meniscus abnormality, or other knee abnormality.  

X-rays showed no acute fracture, dislocation, or joint 
effusion.  They revealed mild joint space narrowing of the 
medial compartments, bilaterally.  Small spurs of the tibial 
spines were seen, bilaterally.  The impression was mild 
degenerative disease of both knees with possible left joint 
bodies.  

The examiner concluded with a diagnosis of mild degenerative 
joint disease, right knee with zero to minimal loss of 
function.  As to whether the right knee condition was due to 
service or a service-connected disability, the medical 
opinion was that it was less likely as not (less than a 50/50 
probability).  The examiner explained that the mild 
degenerative joint disease of the right knee was less likely 
due to the veteran's service-connected pes planus and more 
likely related to age and trauma to his knee in 1978.  The 
rationale was that there was no evidence of any injury to his 
right knee while in service and no evidence of any complaint 
or treatment for any right knee condition during service.  
Further, there was no abnormal weight bearing noticed on the 
examination.  

The August 2008 examination report is persuasive.  It 
includes detailed findings from direct examination of the 
veteran as well as X-ray studies and review of the claims 
folder.  The doctor provided an explanation for his 
reasoning.  The Board is particularly impressed by the 
emphasis on there being no abnormal weight bearing.  When 
this is coupled with the minimal findings on the X-rays, the 
conclusion that the right knee disorder is less likely than 
not unrelated to service or a service-connected disability 
has strong competent medical support.  In this case, the 
entire medical record in the claims folder combines with the 
August 2008 report to make a preponderance of evidence 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a right knee disorder, including as 
secondary to service-connected pes planus and left knee 
disabilities, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


